Title: To Benjamin Franklin from Richard Bache: Three Letters, 27 November 1782
From: Bache, Richard
To: Franklin, Benjamin


I.
Dear & Hond: SirPhiladelphia Novr. 27th. 1782.
Give me leave to introduce to you Mr. Stuart, Brother to my particular Friend Colonel Walter Stuart; this young Gentleman has resided some time in America, and has gained the esteem of all his Acquaintanc; as a Person deserving your Notice & Civilities, I therefore recommend him to you.
I am Dear Sir Your affectionate Son
Rich Bache
Dr. Franklin
 
Addressed: His Excellency / Dr. Benjamin Franklin / Minister Plenipoy: from the United / States of No: America / at / Passy / Favored by Mr. Stuart
Notation: Richd. Bache Nov. 27. 1782.
  
II.
Dear & Hond: SirPhiladelphia Novr. 27h. 1782
Permit me to introduce to your acquaintance, Mr. Moses Miers who having resided for some time here, is now going to join his establishment at Amsterdam— He is generally esteemed here as a Gentleman of Probity & Honor; as such I recommend him to your Notice & Civilities. I am Dear Sir Your affectionate Son
Rich Bache
Dr. Franklin
 
Addressed: His Excellency / Dr. Benjamin Franklin / Minister Plenipoy: from the United / States of No. America / at / Passy / Favored by Mr. Miers
Notation: Richd. Bache Nov. 27. 1782.
 
III.
Dear & Hond: SirPhiladelphia Novr. 27th. 1782.
I have lately wrote you by a variety of opportunities,—since my last, I have the pleasure to inform you a small part of the three Hhhds [hogsheads] of Claret, you were so kind to order me, came safe to hand, and proves of excellent Quality; Mr. Bonfield has done ample justice to his Commission— I wish I may be fortunate enough to get the remaining twenty Boxes; ten of which were sent to L’Orient & ten to Rochfort— Sally has packed up in the Box that contains Squirrel Skins for Temple, all the Newspapers, except a few of yesterday & this day’s date, which you will receive herewith— We are all in good Health, & join in Love & Duty to you.

I am, Dear sir, ever Yours affecly.
Rich Bache
Dr. Franklin
 
Addressed: Dr. Franklin
